—In an action for a divorce and ancil*750lary relief, the defendant wife appeals from (1) a decision of the Supreme Court, Kings County (Carson, J.), dated June 1, 2000, and (2) a judgment of the same court, dated July 20, 2000, which, inter alia, equitably distributed the parties’ marital property by directing that each party retain ownership of the assets currently under his or her dominion and control.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The parties had lived separate and apart for 37 years at the time of the commencement of this action. They had no assets at the time of their separation, and in no way contributed to each other’s acquisition of assets during the course of their 37-year separation, During those 37 years, the wife lived with another man, bore him a son, and acquired title to a house purchased by him. Under the circumstances of this case, the determination of the court that each party retain ownership of the assets under his or her dominion and control was equitable (see, Oliver v Oliver, 206 AD2d 967; Gross v Gross, 160 AD2d 976).
The appellant’s remaining contention is without merit. Gold-stein, J. P., McGinity, H. Miller and Townes, JJ., concur.